                                            Case 3:19-cv-05203-SI Document 25 Filed 05/05/20 Page 1 of 7




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    ZEPHANIAH COON,                                   Case No. 19-cv-05203-SI
                                   8                  Plaintiff,
                                                                                          ORDER GRANTING DEFENDANTS'
                                   9            v.                                        MOTION TO DISMISS FOURTH
                                                                                          THROUGH EIGHTH CAUSES OF
                                  10    SAN MATEO COUNTY, et al.,                         ACTION WITH LEAVE TO AMEND
                                  11                  Defendants.                         Re: Dkt. No. 16
                                  12
Northern District of California
 United States District Court




                                  13          Defendants’ motion to dismiss the fourth through eighth causes of action is scheduled for a

                                  14   hearing on May 8, 2020. Pursuant to Civil Local Rule 7-1(b), the Court determines that the matter

                                  15   is appropriate for resolution without oral argument, and VACATES the hearing. For the reasons

                                  16   set forth below, the Court GRANTS the motion and GRANTS plaintiff leave to amend. The case

                                  17   management conference scheduled for May 8 at 1:30 p.m. remains on calendar.

                                  18
                                  19                                           BACKGROUND

                                  20          On August 21, 2019, plaintiff Zephaniah Coon filed a complaint alleging eight federal and

                                  21   state law causes of action against defendants County of San Mateo and Blake Lycett, who is

                                  22   alleged to have been at all relevant times a San Mateo County deputy sheriff.

                                  23          The complaint alleges that on August 21, 2018, plaintiff was arrested in Sunnyvale,

                                  24   California and charged with a narcotics violation. Compl. ¶ 15. After he was processed by the

                                  25   arresting officers, plaintiff was transferred to the Maguire Correctional Facility in San Mateo

                                  26   County to await his arraignment. Id. ¶ 16. On August 22, 2018, plaintiff was in the general
                                  27   holding area and “experiencing anxiety about his arrest and legal jeopardy.” Id. ¶ 17. Plaintiff

                                  28   approached defendant Lycett and requested to make a phone call. Id. ¶¶ 18-19. After Lycett
                                            Case 3:19-cv-05203-SI Document 25 Filed 05/05/20 Page 2 of 7




                                   1   ignored plaintiff’s requests, plaintiff approached a different deputy and asked whether he could

                                   2   use the phone. Id. ¶ 20. Defendant Lycett “without notice or provocation, stalked PLAINTIFF

                                   3   from behind, slamming PLAINTIFF’s unprotected body against the wall, and forced PLAINTIFF

                                   4   from his feet to the ground in a vicious and aggressive manner.” Id. ¶ 21. Plaintiff alleges that

                                   5   Deputy Lycett viciously battered him, including punching and kneeing him in the head, torso, ribs

                                   6   and extremities. Id. ¶¶ 2, 22. Lycett and “possible unnamed and currently unknown assailants”

                                   7   picked plaintiff up from the floor, slammed his head into a steel elevator door, and continued

                                   8   attacking plaintiff, leaving him with severe physical and emotional injuries. Id. ¶¶ 3-5. The

                                   9   assault was video recorded. Id. ¶ 6.

                                  10          The complaint alleges three causes of action pursuant to 42 U.S.C. § 1983, and five causes

                                  11   of action under state common law. The complaint alleges that the County is “legally responsible

                                  12   and liable for the incident” and “liable for the actions of its employees,” and that Lycett was an
Northern District of California
 United States District Court




                                  13   employee of the County and that is he “liable for his personal conduct.” Id. ¶¶ 11-12. As to the

                                  14   state causes of action, the complaint alleges that plaintiff complied with the claims presentment

                                  15   requirement contained in California Government Code § 910 et seq. by filing “a claim with San

                                  16   Mateo County on March 24, 2019 by sending a certified letter to County Counsel (See Exhibit 1).”

                                  17   Id. ¶ 9. Exhibit 1 to the complaint is an unsigned letter from plaintiff’s counsel titled “California

                                  18   Tort Claim Act: Notice of Claim” and addressed to John Beiers, County Counsel, San Mateo

                                  19   County Counsel Office. Id., Ex. 1.

                                  20

                                  21                                          LEGAL STANDARD

                                  22          To survive a Rule 12(b)(6) motion to dismiss, the plaintiff must allege “enough facts to

                                  23   state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

                                  24   (2007). This “facial plausibility” standard requires the plaintiff to allege facts that add up to

                                  25   “more than a sheer possibility that a Defendant has acted unlawfully.” Ashcroft v. Iqbal, 556 U.S.

                                  26   662, 678 (2009). In reviewing a Rule 12(b)(6) motion, a district court must accept as true all facts

                                  27   alleged in the complaint and draw all reasonable inferences in favor of the plaintiff. See Usher v.

                                  28   City of Los Angeles, 828 F.2d 556, 561 (9th Cir. 1987). However, a district court is not required to
                                                                                        2
                                            Case 3:19-cv-05203-SI Document 25 Filed 05/05/20 Page 3 of 7




                                   1   accept as true “allegations that are merely conclusory, unwarranted deductions of fact, or

                                   2   unreasonable inferences.” In re Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008).

                                   3           As a general rule, courts may not consider materials beyond the pleadings when ruling on a

                                   4   Rule 12(b)(6) motion. Lee v. City of Los Angeles, 250 F.3d 668, 688 (9th Cir. 2001). However, “a

                                   5   court may consider ‘material which is properly submitted as part of the complaint’ on a motion to

                                   6   dismiss without converting the motion to dismiss into a motion for summary judgment.” Id.

                                   7

                                   8                                               DISCUSSION

                                   9   I.      Government Claims Act
                                  10           Both defendants move to dismiss plaintiff’s state law claims for failure to comply with the

                                  11   Government Claims Act.         Defendants contend that plaintiff’s claims are barred because his

                                  12   government claim was sent to San Mateo County Counsel John Beiers and not to a recipient
Northern District of California
 United States District Court




                                  13   designated by California Government Code § 915(a), specifically “the clerk, secretary, auditor, or

                                  14   to the governing body” of the local public entity at its principal office. Section 915(a) provides,

                                  15   “A claim . . . shall be presented to a local public entity by either of the following means: (1)

                                  16   Delivering it to the clerk, secretary or auditor thereof. (2) Mailing it to the clerk, secretary, auditor,

                                  17   or to the governing body at its principal office.”

                                  18           Plaintiff does not dispute that his government claim was sent to Mr. Beiers, nor does he

                                  19   contend that Mr. Beiers is a statutorily-designated recipient. Instead, plaintiff argues that the

                                  20   Court should apply the “substantial compliance” doctrine and conclude that plaintiff substantially

                                  21   complied with the statutory requirements for a valid claim even though the claim was technically

                                  22   deficient. Plaintiff argues that “Defendant cannot argue in good faith that it did not have sufficient

                                  23   information to enable it to adequately investigate the claims made by Plaintiff because the facts of

                                  24   the incident had already been investigated by the County: the investigation of the offending officer

                                  25   was handled by a high ranking public official employed by the Defendant, the County brought

                                  26   criminal charges against Defendant Lycett, Defendant Lycett was terminated from his

                                  27   employment, and numerous public statements had been made by the Defendant himself, including

                                  28   the fact that the attack was caught on video.” Opp’n at 9 (Dkt. No. 21). Plaintiff argues that Mr.
                                                                                            3
                                            Case 3:19-cv-05203-SI Document 25 Filed 05/05/20 Page 4 of 7




                                   1   Beiers is the highest ranking civil legal official within the county, and as such, he had the

                                   2   obligation to give notice of the defect to plaintiff’s counsel and/or to forward the claim to the

                                   3   proper persons. Plaintiff also asserts that Mr. Beiers’ office is located at the same address as the

                                   4   statutorily-designated recipients (“though some may be on different floors of the building”), and

                                   5   that “Mr. Beiers likely meets in ‘closed-door’ sessions with the County Board of Supervisors

                                   6   regularly.” Id. Plaintiff also asserts that “Defendant never acknowledges whether actual receipt of

                                   7   the Claim ever occurred pursuant to § 915(e)(1)1 in its Motion.” Id.

                                   8          “Suits for money or damages filed against a public entity are regulated by statutes

                                   9   contained in division 3.6 of the Government Code, commonly referred to as the Government

                                  10   Claims Act.” DiCampli-Mintz v. County of Santa Clara, 55 Cal. 4th 984, 989 (2012); see also

                                  11   Neal v. Gatlin, 35 Cal. App. 3d 871, 877-78 (1973) (where public employee was acting within

                                  12   employee’s express or implied authority, notwithstanding wrongful nature of the act, complaint
Northern District of California
 United States District Court




                                  13   based on such act was properly dismissed for failure to allege filing of claim with employing

                                  14   public entity). “[S]ection 905 requires the presentation of ‘all claims for money or damages

                                  15   against local public entities,” subject to exceptions not relevant here. DiCampli, 55 Cal. 4th at 989

                                  16   (quoting section 905). “Claims for personal injury and property damage must be presented within

                                  17   six months after accrual . . . ‘[N]o suit for money or damages may be brought against a public

                                  18   entity on a cause of action for which a claim is required to be presented . . . until a written claim

                                  19   has been presented to the public entity and has been acted upon . . . or has been deemed to have

                                  20   been rejected . . . .’” Id. (citing and quoting sections 911.2 and 945.4). “Thus, under these

                                  21   statutes, failure to timely present a claim for money or damages to a public entity bars a plaintiff

                                  22   from filing a lawsuit against that entity.” Id. Presentation of a claim “is therefore an element that

                                  23   a plaintiff is required to prove in order to prevail.” Id. at 990 (emphasis in original).

                                  24          In DiCampli, the California Supreme Court held that the plain language of section 915

                                  25

                                  26          1
                                                 Section 915(e)(1) provides, “A claim, amendment, or application shall be deemed to have
                                  27   been in compliance with this section even though it is not delivered or mailed as provided in this
                                       section if, within the time prescribed for presentation thereof, any of the following apply: (1) it is
                                  28   actually received by the clerk, secretary, auditor, or board of the local public entity.” Cal. Gov’t
                                       Code § 915(e)(1).
                                                                                         4
                                            Case 3:19-cv-05203-SI Document 25 Filed 05/05/20 Page 5 of 7




                                   1   required delivery of the claim to one of the persons designated in the statute, and rejected a

                                   2   statutory interpretation that allowed substantial compliance with the claim delivery requirement.

                                   3          Section 915(a)(1) reflects the Legislature’s intent to precisely identify those who
                                              may receive claims on behalf of a local public entity. Section 915(e)(1) reflects the
                                   4          Legislature’s intent that a misdirected claim will satisfy the presentation
                                              requirement if the claim is “actually received” by a statutorily designated recipient.
                                   5          Thus, compliance with section 915(e)(1) requires actual receipt of the misdirected
                                              claim by one of the designated recipients. If an appropriate public employee or
                                   6          board never receives the claim, an undelivered or misdirected claim fails to comply
                                              with the statute. This straightforward construction honors the statutory language
                                   7          and is consistent with the purpose of the claims statutes.
                                   8   Id. at 922. The Court found that “[e]ven if the public entity has actual knowledge of the facts that

                                   9   might support a claim, the claims statutes still must be satisfied,” and that “[a] goal of the

                                  10   Government Claims Act is to eliminate confusion and uncertainty resulting from different claims

                                  11   procedures.” Id. at 990.

                                  12          Significantly, the Court rejected the holding of an earlier California Court of Appeal
Northern District of California
 United States District Court




                                  13   decision, Jamison v. State of California, 31 Cal.App.3d 513, 517 (1973), in which the Court of

                                  14   Appeal held that “Service upon any responsible official of the entity, but not the statutory officer,

                                  15   is sufficient if the party served has the duty to notify the statutory agent.” The California Supreme

                                  16   Court held that “Jamison is unpersuasive because it fails to follow the statutory language

                                  17   specifically identifying who must actually receive a claim. Finding compliance when any agency

                                  18   employee is served exponentially expands the scope of the statute. By placing a duty on a public

                                  19   employee who receives a misdirected claim to forward it to the proper agency, Jamison

                                  20   improperly shifted the responsibility for presenting a claim from the claimant to the public entity.”

                                  21   DiCampli, 55 Cal.4th at 996.

                                  22          The Court concludes that DiCampli forecloses plaintiff’s substantial compliance argument.

                                  23   Plaintiff attempts to distinguish DiCampli by suggesting that its holding is limited to the facts of

                                  24   that case, which involved a notice of intent to sue that was delivered to a hospital’s medical

                                  25   staffing office. The Court disagrees, and finds that DiCampli unequivocally rejected the same

                                  26   substantial compliance argument that plaintiff presents here. See id. at 987 (“We reject this

                                  27   judicial expansion of the statutory requirements and affirm that a claim must satisfy the express

                                  28   delivery provisions of the statute.”). The cases upon which plaintiff relies predate DiCampli
                                                                                        5
                                             Case 3:19-cv-05203-SI Document 25 Filed 05/05/20 Page 6 of 7




                                   1   and/or involve a different statutory scheme. See, e.g., Life v. County of Los Angeles, 227 Cal.

                                   2   App. 3d 894 (1991) (analyzing substantial compliance doctrine pre-DiCampli); Becerra v.

                                   3   Gonzalez, 32 Cal. App. 4th 584 (1995) (examining claims presentation requirement for Foster

                                   4   Family Home and Small Family Home Insurance Fund).

                                   5            Plaintiff also relies on Government Code section 911 to argue that any defect in the claim

                                   6   has been waived. Section 911 provides in relevant part, “Any defense as to the sufficiency of the

                                   7   claim based upon a defect or omission in the claim as presented is waived by failure to give notice

                                   8   of the insufficiency with respect to the defect or omission . . . .” (emphasis added). However, as

                                   9   defendants argue, the waiver argument is dependent on the claim actually being presented. See

                                  10   also id. § 911.3(b) (“Any defense as to the time limit for presenting a claim described in

                                  11   subdivision (a) is waived by failure to give the notice set forth in subdivision (a) within 45 days

                                  12   after the claim is presented . . . .”). Here, plaintiff does not dispute that he did not present his
Northern District of California
 United States District Court




                                  13   claim to a statutorily-designated recipient, and thus the waiver argument is misplaced.

                                  14            Plaintiff does not seek leave to amend to allege that the claim was actually presented.

                                  15   Further, in light of plaintiff’s concession that the County is immune, see infra, the Court finds

                                  16   leave to amend would be futile. Accordingly, the Court does not address the parties’ additional

                                  17   arguments regarding the untimeliness of the claim and equitable tolling.

                                  18
                                  19   II.      Immunity
                                  20            The County also contends that it is immune from liability under the state causes of action

                                  21   pursuant to Cal. Gov’t Code § 844.6. “Government Code section 844.6(a)(2), subject to stated

                                  22   exceptions, provides that a public entity is not liable for ‘[a]n injury to any prisoner.’” Teter v.

                                  23   City of Newport Beach, 30 Cal. 4th 446, 448 (2003); Cal. Gov’t Code §§ 844.6(a)(2), § 845.4,

                                  24   § 845.6. For purposes of section 844.6, a “prisoner” includes a pretrial detainee. Cal. Gov’t Code

                                  25   § 844.

                                  26            In response, plaintiff concedes that his state law claims against the County are barred by

                                  27   immunity. Plaintiff requests leave to amend to remove the County from those causes of action and

                                  28   to allege them only against Lycett and Does 1-10. Opp’n at 15.         Defendants’ reply does not
                                                                                        6
                                            Case 3:19-cv-05203-SI Document 25 Filed 05/05/20 Page 7 of 7




                                   1   specifically address plaintiff’s request to amend the complaint to proceed on the state law claims

                                   2   against Lycett and the Doe defendants.

                                   3          Accordingly, the Court GRANTS defendants’ motion to dismiss the fourth through eighth

                                   4   causes of action against the County WITHOUT LEAVE TO AMEND, and GRANTS plaintiff

                                   5   leave to amend the complaint to allege those causes of action against Lycett and the Doe

                                   6   defendants in their personal capacities. See Cal. Gov’t Code § 820(a) (“Except as otherwise

                                   7   provided by statute (including Section 820.2), a public employee is liable for injury caused by his

                                   8   act or omission to the same extent as a private person.”); Caldwell v. Montoya, 10 Cal. 4th 972,

                                   9   980 (1995). The amended complaint shall be filed by May 12, 2020.

                                  10

                                  11                                            CONCLUSION

                                  12          For the reasons set forth above, the Court GRANTS defendants’ motion to dismiss the
Northern District of California
 United States District Court




                                  13   fourth through eighth causes of action against the County WITHOUT LEAVE TO AMEND, and

                                  14   GRANTS plaintiff leave to amend the complaint to allege those causes of action against Lycett

                                  15   and the Doe defendants in their personal capacities. The amended complaint shall be filed by

                                  16   May 12, 2020.

                                  17

                                  18          IT IS SO ORDERED.

                                  19

                                  20   Dated: May 5, 2020                           ______________________________________
                                                                                      SUSAN ILLSTON
                                  21                                                  United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       7
